On Application nor Rehearing.
Breaux, J.
In his brief for a ■ rehearing, the counsel for the opponent, D. C. McOan, states that, while it is true that the only points of serious discussion were the items upon the account of the executor’s “commissions and attorney’s fee” (both, by. our opinion, stricken from the account), and that, although it would seem that the issues of the cause had been fully passed upon, in reality they were not.
That many other disputed items, proven not debts of the succession, if not specially passed upon, will presumably stand.
We have taken up and examined the items of the account seriatim. The following is the result of our examination:
It is admitted that the executor correctly debits himself with collections and proceeds of sale.
On the credit side of the account, the first item is the “sheriff’s cost to effect sale,” $477.85.
The opponent contends it should be $338.85.
The deputy in charge of the sales’ department testifies that it is a correct account, and there is no evidence to the contrary.
With reference to the taxes for'1880, the officer testifies that they were paid, and this seems to be borne out by the. certificate in evidence.
From which it will appear that the amount credited on the account is $1791.65; amount due the city for taxes, $1523.88.
The Orescent Insurance Company’s account, $15.25, it is contended was for insurance on other property than that on which the oppo*726nent had a mortgage, and that the amount paid by Home Insurance Company for 1888 was paid by McOan.
We have made a statement of these claims without intending to prejudice the rights of the opponents, or of the succession.
They are not satisfactorily proven and they are dismissed as in case of non-suit.
It is ordered that our decree be amended by dismissing from the account of administration the item for taxes for 1880, and the item for insurance in the Orescent Insurance Company and that for the Home Insurance Company for 1888, and that, as thus amended, the original decree remain undisturbed.